Title: To Benjamin Franklin from Caroline Edes, 12 December 1781
From: Edes, Caroline
To: Franklin, Benjamin


Sir,
Wednesday, December the 12th. [1781]
I did not receive your favor dated Monday the 10th: till this day at Noon, consequently it was then too late to do myself the honour of waiting on you according to your Appointment. I therefore take the liberty of inclosing Mr Bridgen’s letter, and entreat the favor of your Answer as soon as possible.
I am, with great Respect, Sir, Your most Obedient Servant
Caroline Edes
 
Addressed: Benjamin Franklin, Esq:
Notation: Edes
